Citation Nr: 18100174
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-23 835
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss is denied.  
FINDING OF FACT
The most probative evidence indicates that the Veterans hearing loss was manifested by, at worst, a combination of Level VI hearing loss in the right ear and Level VII hearing loss in the left ear; while hearing loss ultimately reached Level XI in the left ear, at that time it was paired with lesser findings of Level I hearing loss in the right ear. 
CONCLUSION OF LAW
The criteria for entitlement to a disability rating in excess of 30 percent for bilateral hearing loss have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from September 1965 to January 1969.  The Board of Veterans Appeals (Board) remanded this matter in January 2014.  
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board has thoroughly reviewed all of the evidence in the Veterans claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veterans favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Disability ratings are determined by applying the criteria set forth in the Department of Veterans Affairs (VA) Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (specified frequencies).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).
Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.  The use of Table VIA is also appropriate when an examiner certifies that use of a speech discrimination test is not appropriate.  38 C.F.R. § 4.85.
After review of the evidence of record, the Board finds that an increased disability rating is not warranted at any point during the period on appeal. 
The Veteran underwent VA examination in May 2009, and the examiner was able to successfully complete audiometric testing.  The examiner noted that the Veteran could not hear very well of his right ear and could hear very little out of his left ear.  The examiner further noted that the Veteran reported having the most difficulty hearing with background noise.  Testing showed puretone thresholds of 50, 65, 75, and 85 decibels in the right ear and 60, 75, 90, and 100 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds, when rounded to the nearest whole number, of 69 decibels in the right ear and 81 decibels in the left.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 60 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level VII in the left ear.  Because puretone thresholds at each of the specified frequencies is above 55 decibels in the left ear, consideration under Table VIA is warranted; under Table VIA hearing loss is at also at Level VII.  Where hearing loss is at Level VII in the poorer ear and Level VI in the better ear, a 30 percent rating is warranted under Table VII.  The examiner noted that the Veteran could barely detect the presence of average speech in his right ear, and that his hearing loss was very detrimental to all communication in daily life.  
The Veteran again underwent VA examination in April 2010, and the examiner was able to successfully complete audiometric testing.  Testing showed puretone thresholds of 30, 35, 55, and 75 decibels in the right ear and 40, 60, 70, and 95 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds, when rounded to the nearest whole number, of 49 decibels in the right ear and 66 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 68 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level VI in the left ear.  As no exceptional pattern of hearing loss is demonstrated, consideration under Table VIA is not warranted.  Where hearing loss is at Level VI in the poorer ear and Level I in the better ear, a noncompensable rating is warranted under Table VII.  The examiner noted that while initial responses were elevated from 30 to 50 decibels above the final results, the initial results were unreliable and the final results were repeatable.  
The Veteran next underwent VA examination in April 2012.  Testing showed puretone thresholds of 30, 45, 65, and 85 decibels in the right ear at the specified frequencies, resulting in average puretone thresholds, when rounded to the nearest whole number, of 56 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The examiner noted that testing of puretone thresholds and speech discrimination in the left ear was not accurate due to evidence of inorganic hearing loss with inconsistent responses; as such, a hearing loss level cannot be determined for the left ear and it must be assigned a Level I for rating purposes.  See 38 C.F.R. § 4.85(f).  Applying the valid results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear.  As no exceptional pattern of hearing loss is demonstrated, consideration under Table VIA is not warranted.  Where hearing loss is at Level I both ears, a noncompensable rating is warranted under Table VII.  The examiner noted that the Veteran reported difficulty hearing and that, due to loud ringing in his left ear, he often wore an earplug in his left ear.  
The Veteran again underwent VA examination in July 2012, and the examiner was able to successfully complete audiometric testing.  Testing showed puretone thresholds of 30, 45, 65, and 85 decibels in the right ear and 45, 65, 70, and 105+ decibels in the left ear at the specified frequencies, resulting in average puretone thresholds, when rounded to the nearest whole number, of 56 decibels in the right ear and 71 decibels in the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 0 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level XI in the left ear.  As no exceptional pattern of hearing loss is demonstrated, consideration under Table VIA is not warranted.  Where hearing loss is at Level XI in the poorer ear and Level I in the better ear, a 10 percent rating is warranted under Table VII.  The Veteran reported difficulty understanding speech and that he was unable to hear at all in his left ear.  
The Veteran most recently underwent VA examination in December 2015.  The Board notes, however, that the examiner was unable to test the Veterans hearing.  In that regard, the examiner noted that test results were not valid for rating purposes because the responses were inconsistent and unreliable, and inconsistent within repeated testing and with acoustic reflex thresholds.  The examiner did note speech recognition ability of 36 percent in the right ear and 0 percent in the left ear, but variously said such results were and were not appropriate for rating purposes.  The Board finds that results on the above examination are not useful for rating purposes, although the Veterans subjective comments will be considered.  As noted above, the rating of hearing loss requires a mechanical application of the rating schedule to numeric designations resulting from audiometric testing; as audiometric testing was unsuccessful, no numeric designation can be determined.
The Board notes that Veterans VA and private treatment records contain further audiometric testing.  However, these results are not valid for rating purposes, because VA examinations follow a protocol that is mandated by regulation and that was not necessarily followed by the clinicians.  See 38 C.F.R. § 4.85(a).  Specifically, in some testing the results are not reported numerically, or the protocol is not specified and there is no indication that the Maryland CNC controlled speech discrimination test was used.  In other testing, responses were noted to be inconsistent and unreliable.  Additionally, VA examinations of record adequately address the rating criteria.  While testing which does not specifically following VA protocol would be invalid in any case, the Board finds such standards particularly important in a case such as the present one where valid test results have been difficult to obtain.  
The Board acknowledges that the Veteran wears hearing aids and sympathizes with his complaints regarding the functional impact of his hearing loss on his daily life, including difficulty understanding conversation.  The Board has also considered lay statements by the Veteran regarding his difficulty hearing.  The Board notes, however, that the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veterans hearing loss.  The Board finds the VA examinations, in particular, highly probative, and notes that they were conducted in accordance with 38 C.F.R. § 4.85(a) whether they rendered usable results or not.  Moreover, the VA examiners addressed the functional effects of the Veterans hearing loss on his daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).
In sum, the most probative evidence of record reflects findings consistent with no more than a 30 percent disability rating throughout.  Accordingly, entitlement to a disability rating in excess of 30 percent is not warranted.  
Neither the Veteran nor his representative has raised any other issues with respect to the increased rating claims, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

